Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1-5, 7-12, 14-19, 21-23 and 30-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2010/0216509 to Riemer in view of either one of U.S. Patent Pub. 2011/0151842 to Olincy or U.S. Patent 8,989,820 to Czaja and U.S. Patent Pub. 2013/0324081 to Gargi and U.S. Patent Pub. 2013/0331034 to Tucker.  

Regarding claim 1, Riemer teaches a handheld computerized device (20) configured to help prevent distracted driving, said handheld computerized device comprising:
wherein said handheld computerized device is any of a smartphone and tablet computer device (see sections [0006], [0039] and [0168], which teach smartphones);
said handheld computerized device including at least one reply message stored in said memory (see Figs. 5-7 and 9 and see sections [0066], [0134], [0147], [0169] and [0173], which teach stored “auto-replies”);
said handheld computerized device configured to identify that at least one vehicle associated Bluetooth device is Bluetooth connected to said handheld computerized device (see for example, sections [0036] and [0092], which teach Bluetooth pairing the device to the on-board vehicle communication system);

Although Riemer describes Bluetooth connections, SMS messages and conventional cellular functions, as Riemer does not explicitly show the recited structures of smartphones such as those explicitly listed as “a Bluetooth transceiver, processor, graphical user interface, memory, wireless cellular network transceiver, and reply software”, for completeness, either one of Olincy or Czaja may be added.
In an analogous art, Olincy and Czaja teach smartphones which Bluetooth pair to on-board vehicle communication systems and further also disable or auto-reply to incoming messages while driving.  Regarding the recited list of structures, see for example, Figs. 1-2 of Olincy and see Fig. 2 of Czaja.
Therefore, as all of Riemer and Olincy or Czaja teach smart devices which pair to
vehicle systems for auto-replies to cellular messages, and as Riemer teaches the recited features (but does not explicitly show the structures), it would have bene obvious to one of ordinary skill to incorporate the features of either Olincy or Czaja into Riemer, as is conventionally found in smartphones (and as is necessary for proper operation).
	Regarding the feature of claim 1 reciting “as a result of said identification”, although this could be interpreted to be included in Riemer (“as a result of Riemer’s previously identified or established connection”, Gargi is added for completeness.

Therefore, as both Riemer and Gargi teach pairing the vehicle system to the phone, and as Gargi teaches storing previous identifiers of secondary devices (which explicitly include a Bluetooth vehicle system), which “identify the Bluetooth vehicle device” and then automatically disable features of the mobile device (as stored in Table shown in Fig. 3), it would have been obvious to modify Riemer to use identifiers as in Gargi to automatically enter into auto-reply mode when driving, for reasons as taught in Gargi, such as identifying the paired device aids the process of automatically changing and/or disabling the functions of the device.  
Regarding the feature of claim 1, which recite:
said handheld computerized device configured to compare said Bluetooth peripheral device identification code to at least one known Bluetooth peripheral identification code to determine that said remote Bluetooth device is a vehicle associated Bluetooth device”, 
although Gargi teaches in section [0059] that the stored profile information allows for different mobile devices to have different settings based on their primary/secondary driver relationship to the vehicle system and although section [0065] of Gargi teaches that the mobile phone 400 receives “vehicle connection information”, as these teachings passively “identified/determined vehicle connections” (and not to actively determine or compare a peripheral device code that indicates that the connection is to a vehicle per se), Tucker is added. 
In an analogous art, Tucker teaches a mobile phone which pairs to peripheral Bluetooth devices.  As described in sections [0053] and [0054], Tucker teaches that the peripheral devices are identified by codes or types such as “headset” or “car audio system”. These sections also teach that the codes used to identify the type of Bluetooth connected device are at various levels of granularity.  For example, a determination of “car audio system” and/or additional determinations of the make and model of the car which includes the “car audio system”.  Section [0054] also teaches that the received Bluetooth codes are compared to the profile information, where the stored profile information is “known information”, as recited.  
Therefore, as Riemer/Gargi teach storing previous Bluetooth device profiles and identifiers for a vehicle system and as Tucker explicitly teaches identifying a peripheral Bluetooth vehicle system by a device code, it would have been obvious to modify the profiles and identifiers in the Riemer/Gargi combination to include the known Bluetooth peripheral device code as in Tucker, as Tucker teaches the conventionality and benefits of identifying peripherals based on the code of the device type/function, as is desired.    

Regarding the amendment to claim 1 now reciting
“wherein said computerized device is configured to use said determination as the indicia of distracted vehicle operation”, see sections [0036] and [0077] to [0079] of Reimer which teach determining that the phone is Bluetooth connected to the vehicle, This is important so the device does not suddenly become operable just because the driver is stopped at a light or railway crossing for some extended period of time. Thus, the current speed does not need to be the only factor to be considered when determining whether the policy is to continue being applied or if the safe driving mode of the device should remain active.”  Therefore, Reimer teaches the new feature that (speed is not needed and) “the determination is the indicia of distracted vehicle operation”, as now recited.  

Regarding claim 10, which recites the same features and amendments as claim 1, except for also including using “metadata information”, see section [0165] of Riemer, which teaches receiving priority information associated with the incoming message, which is “metadata” information, which is used to configure the response, as recited.  
  
Regarding claim 17, which recites the same features and amendments as claim 1, see the rejection of claim 1 above.  

Regarding claims 2, 30 and 32 which recite “wherein said handheld computerized device is configured to send said reply message automatically in response to said at least one incoming cellular network message”, see for example, sections [0032], [0034], and [0038] of Riemer, which teach auto-replies, as recited.



Regarding claims 4, 12 and 19, which recite “wherein said Bluetooth connection is a paired connection”, see sections [0036], [0088] and [0092] of Riemer, which teach a paired Bluetooth connection, and see section [0054] of Olincy, as recited.

Regarding claims 5, 11, 18, 31 and 33 which recite “wherein said handheld computerized device is configured to request and receive user input before sending said reply message in response to at least one incoming cellular network message”, as described above in the rejection of claim 17, see for example, the “busy respond later” button 50 of Olincy, which when not pressed, configures the mobile device for normal operation, which when showing the incoming text, “requests and receives user input for responding”, as recited.  Additionally, the pressing of busy key 50 (as described in section [0092] of Olincy), may be the user input “before responding”.

Regarding claims 7, 14 and 21, which recite “wherein said vehicle associated Bluetooth device is embedded within a vehicle”, the Bluetooth systems of all of Riemer, Gargi, Czaja and Olincy, are embedded in the vehicle, as recited.



Regarding claims 9, 16 and 23, which recite “wherein said handheld computerized device is configured to allow a user to enter said at least one reply message in said memory”, see for example, the interface shown in Fig. 5 of Riemer and see sections [0126]-[0131], which allow the user to customize and store the auto-reply message, as recited.

Regarding claims 34 and 35, which recite “wherein said remote Bluetooth device can be any type of vehicle associated Bluetooth device”, see sections [0053] to [0054] of Tucker, which teach that any type of make/model of the vehicle can be identified, therefore “the associated type of vehicle device can be any type”, as recited.

Regarding claims 36-38, which recite “wherein said indicia of distracted vehicle operation is not based on any of GPS or motion data”, as described above, Reimer teaches that speed (GPS or motion data) is not needed to determine that the user’s phone is Bluetooth attached to the vehicle system, as now recited.  

       

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new rejection, and as described above, section [0083] of Reimer also teaches “once the safety circuit has been activated, it can be configured to continue applying a policy, such as blocking, restricting, automatically replying, etc.) irrespective of whether the current speed of the portable electronic device (20) remains above the threshold”. 




	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  









/STEVEN S KELLEY/Primary Examiner, Art Unit 2646